Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 1 of 19 PageID #: 1



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
38 West 32nd Street
Suite 1110
New York, New York 10001
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiff, Individually
and on behalf of all others similarly
situated

 Nicholas Tonery, on behalf of
 himself and all other persons
 similarly situated,
                                            DOCKET NO. 19-cv-7204
                   Plaintiff,
                                                    COMPLAINT
                - vs. –

 Sycamore Lee Corp. d/b/a
 Sycamore and Kathie Jung Lee,

                   Defendants.

      Plaintiff     Nicholas     Tonery,    by   and      through     his

undersigned attorneys, for his complaint against defendants

Sycamore Lee Corp. d/b/a Sycamore and Kathie Jung Lee, alleges

as follows, on behalf of himself and on behalf of all other

persons similarly situated:

                          NATURE OF THE ACTION

      1.     Plaintiff Nicholas Tonery alleges on behalf of

himself and on behalf of other similarly situated current and

former     employees   of   defendants   Sycamore   Lee   Corp.     d/b/a
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 2 of 19 PageID #: 2



Sycamore and Kathie Jung Lee, who elect to opt into this

action pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 216(b), that they are entitled to: (i) compensation

for wages paid at less than the statutory minimum wage, and

(ii) liquidated damages pursuant to the FLSA, 29 U.S.C. §§

201 et seq., because defendants’ violations lacked a good

faith basis.

      2.    Mr. Tonery further complains that he is entitled to

(i) compensation for wages paid at less than the statutory

minimum wage; (ii) compensation for defendants’ violations of

the “spread of hours” requirements of New York Labor Law;

(iii) compensation for defendants’ failure to pay all wages

owed; (iv) liquidated damages pursuant to New York Labor Law

for   these    violations;     and       (v)   statutory   damages   for

defendants’ violations of the Wage Theft Prevention Act.

                             THE PARTIES

      3.    Plaintiff Nicholas Tonery is an adult individual

residing in Brooklyn, New York.

      4.    Mr. Tonery consents in writing to be a party to

this action pursuant to 29 U.S.C. § 216(b); his written

consent is attached hereto and incorporated by reference.

      5.    Upon information and belief, defendant Sycamore Lee

Corp. d/b/a Sycamore (“Sycamore”) is a New York corporation




                                     2
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 3 of 19 PageID #: 3



with a principal place of business at 1118 Cortelyou Road,

Brooklyn, New York.

      6.    At relevant times, defendant Sycamore Lee Corp. has

been, and continues to be, an employer engaged in interstate

commerce and/or the production of goods for commerce within

the meaning of the FLSA, 29 U.S.C. § 206(a).

      7.    Upon information and belief, at all relevant times,

Sycamore     has   had   gross      annual   revenues    in    excess     of

$500,000.00.

      8.    Upon information and belief, at all relevant times

herein, Sycamore has used goods and materials produced in

interstate     commerce,      and    has     employed    at    least     two

individuals who handled such goods and materials.

      9.    Upon information and belief, defendant Kathie Jung

Lee is an owner or part owner and principal of Sycamore, who

has the power to hire and fire employees, set wages and

schedules, and maintain their records.

      10.   Defendant Kathie Jung Lee was involved in the day-

to-day operations of Sycamore and played an active role in

managing the business.

      11.   For    example,    defendant      Kathie    Jung   Lee     hired

plaintiff (and other employees), set his pay, and set employee

recordkeeping policies.




                                      3
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 4 of 19 PageID #: 4



      12.   Defendants constituted “employers” of Mr. Tonery as

that term is used in the Fair Labor Standards Act and New

York Labor Law.

                        JURISDICTION AND VENUE

      13.   This Court has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

supplemental jurisdiction over Mr. Tonery’s state law claims

pursuant to 28 U.S.C. § 1367.             In addition, the Court has

jurisdiction over Mr. Tonery’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

      14.   Venue is proper in this district pursuant to 28

U.S.C. § 1391 because defendants’ business is located in this

district.

                   COLLECTIVE ACTION ALLEGATIONS

      15.   Pursuant to 29 U.S.C. § 206, Mr. Tonery seeks to

prosecute his FLSA claims as a collective action on behalf of

a collective group of persons defined as follows:

      All persons who are or were formerly employed by
      defendants in the United States at any time since
      December 9, 2016, to the entry of judgment in this
      case (the “Collective Action Period”), who were bar
      employees, and who were not paid statutory minimum
      wages (the “Collective Action Members”).

      16.   The    Collective     Action     Members   are   similarly

situated    to    Mr.   Tonery   in   that   they   were   employed   by




                                      4
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 5 of 19 PageID #: 5



defendants    as    non-exempt       bar       employees,      and     were     denied

payment at the statutory minimum wage.

       17.   They    are     further          similarly   situated         in    that

defendants    had     a    policy       and    practice     of     knowingly      and

willfully refusing to pay them the minimum wage.

       18.   Mr.    Tonery     and      the     Collective        Action      Members

perform or performed the same or similar primary duties, and

were   subjected      to    the     same       policies     and      practices     by

defendants.

       19.   The exact number of such individuals is presently

unknown, but is known by defendants and can be ascertained

through appropriate discovery.

                                        FACTS

       20.   At all relevant times herein, defendants owned and

operated a bar in Brooklyn.

       21.   Mr.    Tonery        was      employed       at      Sycamore       from

approximately September 2017 through July 2018.

       22.   Mr. Tonery was employed as a bartender.

       23.   Mr.    Tonery’s      work     was    performed       in   the      normal

course of defendants’ business and was integrated into the

business of defendants, and did not involve executive or

administrative responsibilities.

       24.   At all relevant times herein, Mr. Tonery was an

employee engaged in commerce and/or in the production of goods


                                          5
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 6 of 19 PageID #: 6



for commerce, as defined in the FLSA and its implementing

regulations.

      25.   Mr. Tonery’s schedule varied over time, but he

typically worked two or three shifts per week.

      26.   The length of those shifts varied depending on the

day of the week, but generally lasted between seven and nine

hours.

      27.   As a result, Mr. Tonery typically worked between 15

and 24 hours per week.

      28.   Defendants did not provide a time clock, sign in

sheet, or any other method for employees to track their time

worked.

      29.   Mr. Tonery was paid $7.50 per hour in 2017, and

$8.65 per hour in 2018, for the hours for which he was paid.

      30.   However, he was not paid for all of his hours.

      31.   Although Mr. Tonery worked shifts of between 7 and

9 hours, he was regularly paid for just 3.5 hours per shift.

      32.   As a result, Mr. Tonery’s effective rate of pay was

always below the statutory federal and state minimum wages in

effect at relevant times.

      33.   In   addition   to   his   pay,   Mr.   Tonery   generally

received tips for his work.

      34.   However, defendants never provided Mr. Tonery with

any notices or information regarding the “tip credit.”


                                   6
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 7 of 19 PageID #: 7



      35.   Upon information and belief, defendants did not

keep records of all of the tips received by Mr. Tonery.

      36.   Defendants’ failure to pay Mr. Tonery an amount at

least equal to the federal or New York state minimum wages in

effect during all relevant time periods was willful, and

lacked a good faith basis.

      37.   Defendants failed to pay Mr. Tonery all of his

wages.

      38.   Defendants’ failure to pay Mr. Tonery wages for all

hours worked was willful, and lacked a good faith basis.

      39.   Mr. Tonery was paid by check, and he received

paystubs.   However, those paystubs did not reflect all of the

hours that he worked.

      40.   During   his   employment    Mr.   Tonery    occasionally

worked a double shift when he was covering for another

employee; when he did so, that resulted in his working in

excess of ten hours from start to finish in a day, and yet

defendants willfully failed to pay him one additional hour’s

pay at the minimum wage for each such day, in violation of

the New York Labor Law and the supporting New York State

Department of Labor regulations.

      41.   Defendants failed to provide Mr. Tonery with a

written notice providing the information required by the Wage

Theft Prevention Act – including, inter alia, defendants’


                                   7
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 8 of 19 PageID #: 8



contact information, his regular and overtime rates, and

intended     allowances   claimed     –    and   failed     to    obtain    his

signature acknowledging the same, upon his hiring or at any

time thereafter, in violation of the Wage Theft Prevention

Act.

       42.   Defendants      failed   to   provide    Mr.        Tonery    with

accurate weekly records of his compensation and hours worked,

in violation of the Wage Theft Prevention Act.

       43.   Upon information and belief, throughout the period

of Mr. Tonery’s employment, both before that time (throughout

the Collective Action Period) and continuing until today,

defendants have likewise employed other individuals like Mr.

Tonery   (the   Collective      Action     Members)    in    positions       at

defendants’     bar   that    required     little    skill,       no   capital

investment, and with duties and responsibilities that did not

include any managerial responsibilities or the exercise of

independent judgment.

       44.   Defendants applied the same employment policies,

practices, and procedures to all Collective Action Members,

including policies, practices, and procedures with respect to

the payment of minimum wages.

       45.   Upon information and belief, defendants have failed

to pay these other individuals at a rate at least equal to




                                      8
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 9 of 19 PageID #: 9



the minimum wage, in violation of the FLSA and the New York

Labor Law.

       46.    Upon    information        and    belief,   these   other

individuals were not paid a “spread of hours” premium on days

when they worked shifts lasting in excess of ten hours from

start to finish.

       47.    Upon    information        and    belief,   these   other

individuals were paid at the same rates as Mr. Tonery, but

also not paid for all of their hours worked.

       48.    Upon    information        and    belief,   these   other

individuals were not provided with required wage notices or

accurate weekly wage statements as specified in New York Labor

Law §§ 195.1, 195.3, and the Wage Theft Prevention Act.

       49.    Upon   information     and   belief,   while    defendants

employed Mr. Tonery and the Collective Action members, and

through      all   relevant   time   periods,    defendants   failed   to

maintain accurate and sufficient time records or provide

accurate records to employees.

       50.    Upon   information     and   belief,   while    defendants

employed Mr. Tonery and the Collective Action members, and

through all relevant time periods, defendants failed to post

or keep posted a notice explaining the minimum wage and

overtime pay rights provided by the FLSA or New York Labor

Law.


                                     9
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 10 of 19 PageID #: 10



                                     COUNT I

              (Fair Labor Standards Act – Minimum Wage)

        51.   Mr. Tonery, on behalf of himself and all Collective

 Action   Members,      repeats,     realleges,     and   incorporates   by

 reference the foregoing allegations as if set forth fully and

 again herein.

        52.   At all relevant times, defendants employed Mr.

 Tonery and the Collective Action Members within the meaning

 of the FLSA.

        53.   Defendants failed to pay a salary greater than the

 minimum wage to Mr. Tonery and the Collective Action Members

 for all hours worked.

        54.   As   a   result   of    defendants’    willful   failure   to

 compensate Mr. Tonery and the Collective Action Members at a

 rate at least equal to the federal minimum wage for each hour

 worked, defendants have violated, and continue to violate,

 the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§

 206.

        55.   The foregoing conduct, as alleged, constituted a

 willful violation of the FLSA within the meaning of 29 U.S.C.

 § 255(a), and lacked a good faith basis within the meaning of

 29 U.S.C. § 260.

        56.   Due to defendants’ FLSA violations, Mr. Tonery and

 the Collective Action Members are entitled to recover from


                                       10
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 11 of 19 PageID #: 11



 defendants their unpaid compensation plus liquidated damages,

 interest,    reasonable     attorneys’      fees,   and    costs    and

 disbursements of this action, pursuant to 29 U.S.C. § 216(b).

                                COUNT II

                (New York Labor Law – Minimum Wage)

       57.   Mr. Tonery repeats, realleges, and incorporates by

 reference the foregoing allegations as if set forth fully and

 again herein.

       58.   At all relevant times, Mr. Tonery was employed by

 defendants within the meaning of the New York Labor Law, §§

 2 and 651.

       59.   Defendants willfully violated Mr. Tonery’s rights

 by failing to pay him compensation in excess of the statutory

 minimum wage in violation of the New York Labor Law §§ 190-

 199, 652 and their regulations.

       60.   Defendants’ failure to pay compensation in excess

 of the statutory minimum wage was willful, and lacked a good

 faith basis, within the meaning of New York Labor Law § 198,

 § 663 and supporting regulations.

       61.   Due to defendants’ New York Labor Law violations,

 Mr. Tonery is entitled to recover from defendants his unpaid

 compensation,     liquidated     damages,     interest,    reasonable

 attorneys’ fees, and costs and disbursements of the action,

 pursuant to New York Labor Law § 198, and § 663(1).


                                   11
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 12 of 19 PageID #: 12



                               COUNT III

              (New York Labor Law – Spread of Hours)

       62.   Mr. Tonery repeats, realleges, and incorporates by

 reference the foregoing allegations as if set forth fully and

 again herein.

       63.   At all relevant times, Mr. Tonery was employed by

 defendants within the meaning of the New York Labor Law, §§

 2 and 651.

       64.   Defendants willfully violated Mr. Tonery’s rights

 by failing to pay him an additional hour’s pay at the minimum

 wage for each day he worked shifts lasting in excess of ten

 hours from start to finish, in violation of the New York Labor

 Law §§ 650 et seq. and its regulations in 12 N.Y.C.R.R. §

 146-1.6.

       65.   Defendants’ failure to pay the “spread of hours”

 premium was willful, and lacked a good faith basis, within

 the meaning of New York Labor Law § 198, § 663 and supporting

 regulations.

       66.   Due to defendants’ New York Labor Law violations,

 Mr. Tonery is entitled to recover from defendants his unpaid

 compensation,     liquidated     damages,     interest,    reasonable

 attorneys’ fees, and costs and disbursements of the action,

 pursuant to New York Labor Law § 198, and § 663(1).




                                   12
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 13 of 19 PageID #: 13



                                COUNT IV

             (New York Labor Law – Failure to Pay Wages)

       67.    Mr. Tonery repeats, realleges, and incorporates by

 reference the foregoing allegations as if set forth fully and

 again herein.

       68.    At all relevant times, Mr. Tonery was employed by

 defendants within the meaning of the New York Labor Law, §§

 2 and 651.

       69.    Defendants willfully violated the rights of Mr.

 Tonery by failing to pay him his full wages earned for all

 hours worked, in violation of, inter alia, New York Labor Law

 § 191.

       70.    Defendants'   failure     to   pay    all   wages    owed   was

 willful, and lacked a good faith basis, within the meaning of

 New York Labor Law § 198, § 663 and supporting regulations.

       71.    Due to defendants' New York Labor Law violations,

 Mr. Tonery is entitled to recover from defendants damages for

 unpaid      wages,   liquidated   damages,        interest,      reasonable

 attorneys' fees, and costs and disbursements of the action,

 pursuant to New York Labor Law § 198, and § 663(1).




                                   13
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 14 of 19 PageID #: 14



                                COUNT V

        (New York Labor Law – Wage Theft Prevention Act)

       72.   Mr. Tonery repeats, realleges, and incorporates by

 reference the foregoing allegations as if set forth fully and

 again herein.

       73.   At all relevant times, Mr. Tonery was employed by

 defendants within the meaning of the New York Labor Law, §§

 2 and 651.

       74.   Defendants willfully violated Mr. Tonery’s rights

 by failing to provide him with the wage notice required by

 the Wage Theft Prevention Act when he was hired, or at any

 time thereafter.

       75.   Defendants willfully violated Mr. Tonery’s rights

 by failing to provide him with accurate weekly wage statements

 required by the Wage Theft Prevention Act at any time during

 his employment.

       76.   Due to defendants’ New York Labor Law violations

 relating to the failure to provide paystubs, Mr. Tonery is

 entitled to recover from the defendants statutory damages of

 $250 per day throughout his employment, up to the maximum

 statutory damages.

       77.   Due to defendants’ New York Labor Law violations

 relating to the failure to provide wage notices, Mr. Tonery

 is entitled to recover from the defendants statutory damages


                                   14
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 15 of 19 PageID #: 15



 of $50 per day throughout his employment, up to the maximum

 statutory damages.

                           PRAYER FOR RELIEF

       WHEREFORE, Mr. Tonery respectfully requests that this

 Court grant the following relief:

          a.   Designation of this action as a collective action

               on behalf of the Collective Action Members and

               prompt issuance of notice pursuant to 29 U.S.C. §

               216(b) to all similarly situated members of an

               FLSA Opt-In Class, apprising them of the pendency

               of this action, permitting them to assert timely

               FLSA claims in this action by filing individual

               Consents to Sue pursuant to 29 U.S.C. § 216(b),

               and appointing Mr. Tonery and his counsel to

               represent the Collective Action members;

          b.   A    declaratory    judgment    that    the    practices

               complained of herein are unlawful under the FLSA

               and the New York Labor Law;

          c.   An   injunction    against     defendants     and   their

               officers,      agents,       successors,      employees,

               representatives, and any and all persons acting

               in concert with them, as provided by law, from




                                   15
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 16 of 19 PageID #: 16



               engaging    in   each    of   the   unlawful    practices,

               policies, and patterns set forth herein;

          d.   Compensatory     damages      for   failure    to   pay   the

               minimum wage pursuant to the FLSA and New York

               Labor Law;

          e.   An award of liquidated damages as a result of

               defendants’ willful failure to pay the statutory

               minimum wage pursuant to 29 U.S.C. § 216;

          f.   Compensatory     damages      for   failure    to   pay   the

               “spread of hours” premiums required by New York

               Labor Law;

          g.   Compensatory damages for failure to pay all wages

               owed;

          h.   Liquidated damages for defendants’ New York Labor

               Law violations;

          i.   Statutory damages for defendants’ violation of the

               New York Wage Theft Prevention Act;

          j.   Back pay;

          k.   Punitive damages;

          l.   An award of prejudgment and postjudgment interest;




                                   16
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 17 of 19 PageID #: 17



          m.   An award of costs and expenses of this action

               together with reasonable attorneys’ and expert

               fees; and

          n.   Such other, further, and different relief as this

               Court deems just and proper.

 Dated:   December 9, 2019



                               ____________________________
                               David Stein
                               SAMUEL & STEIN
                               38 West 32nd Street
                               Suite 1110
                               New York, New York 10001
                               (212) 563-9884
                               Attorneys for Plaintiff,
                               Individually and on behalf of an
                               FLSA collective action




                                   17
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 18 of 19 PageID #: 18




                     EXHIBIT A
Case 1:19-cv-07204-JO Document 1 Filed 12/23/19 Page 19 of 19 PageID #: 19
